Per Curiam.

Memorandum The landlords made out a prima facie case under paragraph (6) of subdivision (a) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (11 Federal Register 11668), when they proved that they wanted the premises for the use and occupancy of the father and mother of the landlord Marita Kullman (Moak v. Mehlman, 185 Misc. 992).
The final order should be reversed upon the law, and a new trial granted, with $30 costs to the landlords to abide the event.
MacCrate, Steinbrink and Fennelly, JJ., concur.
Order reversed, etc.